FILED
                            NOT FOR PUBLICATION
                                                                               APR 7 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ELVIS ALEXANDER SANCHEZ                          No.     16-71006
GALINDO, AKA Elvis Galindo, AKA
Elvis Sanchez, AKA Elvis Alexander               Agency No. A205-720-056
Sanchez,

              Petitioner,                        MEMORANDUM*

 v.

MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 5, 2022**
                               Pasadena, California

Before: SCHROEDER, S.R. THOMAS, and BEA, Circuit Judges.

      Elvis Alexander Sanchez Galindo, a citizen of Guatemala, petitions for

review of the decision of the Board of Immigration Appeals (BIA) to affirm the

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Immigration Judge’s (IJ) denial of withholding of removal and protection under the

Convention Against Torture (CAT). We review for substantial evidence the

agency’s denial of withholding of removal and CAT relief. Duran-Rodriguez v.

Barr, 918 F.3d 1025, 1028 (9th Cir. 2019).

      To qualify for withholding of removal, Sanchez Galindo has to show that he

experienced or will experience persecution inflicted either by the government or by

an organization that the government is unable or unwilling to control. See

Ornelas-Chavez v. Gonzales, 458 F.3d 1052, 1056 (9th Cir. 2006). To receive

protection under CAT, Sanchez Galindo has to prove that it is more likely than not

that he would be tortured upon his return to Guatemala by or with the acquiescence

of a public official. See id. at 1059.

      Sanchez Galindo testified extensively at his immigration hearing, however,

that authorities in Guatemala successfully investigated, prosecuted, and imprisoned

the criminals who were targeting him. In light of the police’s extensive

involvement in protecting Sanchez Galindo from harm, the IJ correctly concluded,

and the BIA properly affirmed, that Sanchez Galindo does not qualify for

withholding of removal or protection under CAT.

      The petition is DENIED.




                                         2